Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the claims filed 12/19/2018.
Claims 1 – 12 are currently pending and have been examined.

Priority
The Examiner has noted the Applicants claiming Foreign Priority from Japanese Application 2017-253755, filed 12/28/2017. Certified copies of the priority documents have been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2018 & 07/29/2020 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
• “drive unit configured to” in claims 1, 4, 7
• “wireless communication unit configured to” in claims 1, 4, 7
• “control unit configured to” in claims 1, 4, 7
• “user interface unit configured to” in claims 1, 4, 7
• “first move instruction transmission unit configured to” in claims 1, 4, 7
• “lock instruction transmission unit configured to” in claim 1
• “second move instruction transmission unit configured to” in claims 1, 4, 7
• “unlock instruction transmission unit configured to” in claim 1
• “information input unit configured to” in claims 4 & 7

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “user interface unit,” “first move instruction transmission unit,” “lock instruction transmission unit,” “second move instruction transmission unit,” “unlock instruction transmission unit” in the claims, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions.  The Applicant’s specification recites, in paragraph 38: “Instructions that the management device 30 provides to the control unit 15 include a move instruction, a lock instruction, an unlock instruction.”  As such, the elements of “user interface unit,” “first move instruction transmission unit,” “lock instruction transmission unit,” “second move instruction transmission unit,” and “unlock instruction transmission unit” appear to be considered programs executed by management device 30.  Thus it is unclear as to the structure that is claimed that performs the various functions.  Therefore, claims 1, 4, & 7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition, claims 2 – 3, 5 – 6, & 8 – 9 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.



	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 20150006005 A1).

As per claim 1, Yu discloses transport a system comprising:

• an autonomous mobile unit (Figs 1A – 1C & [0016], [0109], “autonomous unmanned road vehicle”);

	• and a management device ([0072] – [0073], noting a computer at the operations hub “to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands, receiving monitoring information from the vehicle, etc.), and/or remotely monitor the vehicle”),

	 • the autonomous mobile unit including a lockable and unlockable luggage compartment ([0066], [0090], “compartments may be closed/locked and be opened/unlocked in a secure manner”),

	• a drive unit configured to move the autonomous mobile unit ([0086] & [0098] – [0103], “electric drive motors”),

	• a wireless communication unit configured to carry out wireless communication ([0062] – [0063], [0072] – [0073]), and

	• a control unit configured to communicate with another device via the wireless communication unit ([0062] – [0063], [0072] – [0073]),

	• control the drive unit such that the autonomous mobile unit reaches a destination specified by a move instruction, when the control unit has received, from the management device, the move instruction containing the destination ([0072] “the operations hub may have …equipment to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands.” See [0128], noting that “On command, the unmanned vehicle 74 then travels to the recipient's delivery destination.” Also see [0131], [0138],  [0141] noting that the operations hub sends a command to the unmanned vehicle to make the requested delivery, then the unmanned vehicle departs to make that delivery at the recipient's delivery destination.),

	• lock the luggage compartment, when the control unit has received a lock instruction from the management device, and unlock the luggage compartment, when the control unit has received an unlock instruction from the management device (See [0090], noting that “The compartments may be closed /locked and be opened/unlocked in a secure manner. For example, the compartments may be opened/unlocked remotely by the operations hub”), and

	 • the management device including a user interface unit configured to allow a client requesting transport of a package to specify a recipient of the package and a place of pickup where pickup of the package is performed ( See [0179], noting “the use of an autonomous unmanned road vehicle to transport items from a sender to a recipient. The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location.” As per [0187], “The sender makes a request for transporting one or more items from a location 

	• a first move instruction transmission unit configured to transmit, to the autonomous mobile unit, the move instruction containing the place of pickup specified by the client as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0187], [0189], [0194] – [0195], [0202], & [0204], the unmanned vehicle “self-drives” to the recipient’s pick-up location to obtain an item to deliver.),

	• a lock instruction transmission unit configured to, when lock request information transmitted by the client has been received by the management device, transmit the lock instruction to the autonomous mobile unit (See [0090], noting that “the compartments may be opened/unlocked remotely by the operations hub upon request by the recipient”),	

	• a second move instruction transmission unit configured to transmit, to the autonomous mobile unit, the move instruction containing a place of receipt where receipt of the package is performed specified by any one of the client and the recipient as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0138], [0196] – [0197], [0203], & [0205], after the operations hub sends a command to the unmanned vehicle to make the requested delivery, the unmanned ground vehicle then travels “to the recipient's delivery destination.”), and

	• an unlock instruction transmission unit configured to, when unlock request information transmitted by the recipient has been received by the management device, 

As per claim 2, Yu discloses the limitations of claim 1. Yu further discloses wherein:

	• when the second move instruction transmission unit is configured to transmit, to the autonomous mobile unit, the move instruction containing the place of receipt specified by the client as the destination, the user interface unit is configured to allow the client to specify the recipient of the package, the place of pickup, and the place of receipt (See [0179], noting that “the sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location (i.e., place of receipt).” As per [0187], the request includes “a location designated by the sender (which may be the sender's own location (i.e., place of pickup) or another location) to a recipient's location, i.e. delivery destination.” Also see [0192], noting that “the taxi request includes the recipient's contact information.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150006005 A1) in view of Kuo et al. (US 20190113935 A1).

As per Claim 3, Yu discloses the limitations of claim 1. Regarding the following limitation Yu discloses, in [0128] , a recipient requesting delivery, and as per [0192], that “The request can be made through any suitable type of interface, such as website with a browser, specialized programs (e.g. smartphone apps),” which highly suggests, but does not appear to explicitly disclose wherein the recipient can select the place of receipt. However, Kuo teaches this element: 

• when the second move instruction transmission unit is configured to transmit, to the autonomous mobile unit, the move instruction containing the place of receipt specified by the recipient as the destination, the management device further includes a second user interface unit configured to allow the recipient to specify the place of receipt (See at least [0026], noting that a recipient can request “a location and a time for receipt of an item of cargo 150 by the recipient.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a user interface unit to allow the recipient to specify the place of receipt as in Kuo in the autonomous delivery system of Yu with the .

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150006005 A1) in view of Kucharczyk et al. (US 20010050615 A1), in view of Chang (US 20160275450 A1).

Regarding claim 4, Yu discloses a transport system comprising:

• an autonomous mobile unit (Figs 1A – 1C & [0016], [0109], “autonomous unmanned road vehicle”);

	• and a management device ([0072] – [0073], noting a computer at the operations hub “to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands, receiving monitoring information from the vehicle, etc.), and/or remotely monitor the vehicle”),

	 • the autonomous mobile unit including a lockable and unlockable luggage compartment ([0066], [0090], “compartments may be closed/locked and be opened/unlocked in a secure manner”),

	• a drive unit configured to move the autonomous mobile unit ([0086] & [0098] – [0103], “electric drive motors”),

	• a wireless communication unit configured to carry out wireless communication ([0062] – [0063], [0072] – [0073]), and

• an information input unit configured to receive input of information ([0090], [0109], & [0129], noting an external keypad for receiving input, and “a button on the unmanned vehicle,” and can also receive smartphone input to unlock compartment.), and

	• a control unit configured to communicate with another device via the wireless communication unit ([0062] – [0063], [0072] – [0073]),

	• control the drive unit such that the autonomous mobile unit reaches a destination specified by a move instruction, when the control unit has received, from the management device, the move instruction containing the destination ([0072] “the operations hub may have …equipment to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands.” See [0128], noting that “On command, the unmanned vehicle 74 then travels to the recipient's delivery destination.” Also see [0131], [0138],  [0141] noting that the operations hub sends a command to the unmanned vehicle to make the requested delivery, then the unmanned vehicle departs to make that delivery at the recipient's delivery destination.).

Regarding the following limitation, Yu discloses, in [0195], that after an item is loaded, the vehicle is made to proceed to the recipient's location once the door is closed and a button has been pressed, indicating that the item has been loaded. As per [0131], [0138],  [0141], the operations hub sends a command to the unmanned vehicle to make the requested delivery, then the unmanned vehicle departs to make that delivery at the recipient's delivery destination. To the extent to which Yu does not appear to explicitly disclose sending lock release information to the management device once an item has been inserted in the compartment, Kucharczyk teaches this element. 
 
	• lock the luggage compartment and transmit lock release information to the management device, when the control unit determines that loading of a package into the luggage compartment has been completed (See at least [0041], [0050], [0053], & [0065], noting that the “access code controller 80” for a lockable delivery compartment sends a used access code to “server 30” after the code has been used and an item has been inserted in the compartment.).



Yu further discloses:
	
	• unlock the luggage compartment when the lock release information has been input to the information input unit (See [0090], [0109], & [0129], noting unlocking the compartment after an access code is input to the keypad.), and  

• the management device including a user interface unit configured to allow a client requesting transport of the package to specify a recipient of the package and a place of pickup where pickup of the package is performed (See [0179], noting “the use of an autonomous unmanned road vehicle to transport items from a sender to a recipient. The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location.” As per [0187], “The sender makes a request for transporting one or more items from a location designated by the sender (which may be the sender's own location or another location) to a recipient's location, i.e. delivery destination.” As per [0192], “the taxi request includes the recipient's contact information, such as phone number, messaging interface (e.g. texting app), email, etc. The taxi request can be made in any suitable manner, such as using wired or wireless communication devices (e.g. mobile phones).” Also see [0012] & [0201].),

• a first move instruction transmission unit configured to transmit, to the autonomous mobile unit, the move instruction containing the place of pickup specified by the client as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0187], [0189], [0194] 

Regarding the following limitation, Yu discloses that the operations hub provides an access code to the recipient’s smartphone in at least [0005], [0090], [0128], [0141], & [0178]. To the extent to which Yu does not appear to explicitly disclose that the management device forwards lock release information to the recipient after it is received from the autonomous mobile unit, Chang teaches this element. 
 
	• a second move instruction transmission unit configured to, provide the lock release information to the recipient after the lock release information has been received from the autonomous mobile unit (See at least [0019], noting that the server relays a key code from a “recipient device” to a “courier computing device”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “autonomous mobile unit” of Yu for the “recipient device” of Chang, as well as the substitution of the “the recipient’s smartphone” of Yu for the “courier computing device” of Chang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Yu further discloses:

	• transmit, to the autonomous mobile unit, the move instruction containing a place of receipt where receipt of the package is performed specified by any one of the client and the recipient as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0138], [0196] – [0197], [0203], & [0205], after the operations hub sends a command to the unmanned vehicle to make the requested delivery, the unmanned ground vehicle then travels “to the recipient's delivery destination.”)

As per Claim 5, Yu / Kucharczyk / Chang disclose the limitations of claim 4. Regarding the following limitation, 

	• wherein the control unit of the autonomous mobile unit is configured to, when predetermined information has been input to the information input unit, determine that loading of the package into the luggage compartment has been completed,

Yu discloses, in [0195], determining that loading of the package into the luggage compartment has been completed when an input is received in the form of a button press on the eternal portion of the autonomous vehicle. To the extent to which Yu does not appear to explicitly disclose determining that loading of the package into the luggage compartment has been completed “when predetermined information has been input to the information input unit,” Kucharczyk, in [0048] & [0064], teaches that a user can use “a button or other notification mechanism at the storage device/access code entry unit” to provide information indicative that an item has been placed within the compartment, and that “one or more keys may be designated to transmit messages to specific vendors/couriers (e.g., via e-mail or other messages through server 30), indicating that packages, etc. are ready for pick-up.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “one or more keys” of Kucharczyk for the “button input” of Chang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per Claim 6, Yu / Kucharczyk / Chang disclose the limitations of claim 4. Regarding the following limitation, Yu further discloses: 

.

Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150006005 A1) in view of Crawford (US 20140258168 A1), in view of Wakim et al. (US 20170330144 A1).

Regarding claim 7, Yu discloses a transport system comprising:

• an autonomous mobile unit (Figs 1A – 1C & [0016], [0109], “autonomous unmanned road vehicle”);

	• and a management device ([0072] – [0073], noting a computer at the operations hub “to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands, receiving monitoring information from the vehicle, etc.), and/or remotely monitor the vehicle”),

	 • the autonomous mobile unit including a lockable and unlockable luggage compartment ([0066], [0090], “compartments may be closed/locked and be opened/unlocked in a secure manner”),

	• a drive unit configured to move the autonomous mobile unit ([0086] & [0098] – [0103], “electric drive motors”),

	• a wireless communication unit configured to carry out wireless communication ([0062] – [0063], [0072] – [0073]), and



To the extent to which Yu does not appear to explicitly disclose the following limitation, Crawford teaches:

	• a control unit including a storage unit for storing lock release information (See [0039] – [0040], noting compartment “computer 306” which contains memory “for storage of relevant data,” which, as per at least [0016], includes a code for unlocking the compartment.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include storing lock code information as in Crawford in the autonomous delivery system of Yu with the motivation to allow compartment to be “temporarily assigned to individuals as needed, and were subsequently reused by someone else,” as evidenced by Crawford ([0008]).

Yu further discloses:

	• the control unit configured to communicate with another device via the wireless communication unit ([0062] – [0063], [0072] – [0073]),

	• control the drive unit such that the autonomous mobile unit reaches a destination specified by a move instruction, when the control unit has received, from the management device, the move instruction containing the destination ([0072] “the operations hub may have …equipment to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands.” See [0128], noting that “On command, the unmanned vehicle 74 then travels to the recipient's delivery destination.” Also see [0131], [0138],  [0141] noting that the operations hub sends a command to the 

To the extent to which Yu does not appear to explicitly disclose the following limitation, Wakim teaches:

	• lock the luggage compartment when the control unit determines that loading of a package into the luggage compartment has been completed (See [0055] & esp. [0057], noting that once the presence of an item is detected in a compartment, the locking mechanism locks the compartment.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include locking the compartment after a package is loaded as in Wakim in the autonomous delivery system of Yu / Crawford with the motivation to securely store items, as evidenced by Wakim ([0068]).

Regarding the limitation, 

	• unlock the luggage compartment when the same information as the lock release information in the storage unit has been input to the information input unit, 

Yu discloses, in [0090], discloses that “the recipient may be given an access code (e.g. via a smartphone) and the vehicle has an external keypad for entering the access code. Entry of the correct access code will open/unlock the compartment.” To the extent to which Yu does not explicitly disclose wherein the code is the same as the one stored in the storage unit, Crawford, in [0039] – [0040], teaches that a compartment “computer 306” contains memory “for storage of relevant data,” which, as per at least [0016], includes a code for unlocking the compartment. Also see [0032], noting that the lockbox computer can generate and send the code to the recipient, and therefore necessarily stores the same code as is input by the recipient to unlock the compartment.). Rationale to combine Crawford persists.

To the extent to which Yu does not appear to explicitly disclose the following limitation, Crawford teaches:

	• update first lock release information included in the lock release information in the storage unit with second lock release information included in a predetermined lock release information update instruction and included in the lock release information when the control unit has received the predetermined lock release information update instruction from the management device, and the management device including an update instruction unit configured to generate the second lock release information and transmit the lock release information update instruction, the lock release information update instruction containing the second lock release information, to the autonomous mobile unit (See at least [0016], noting that “lock mechanism of the locker may be reprogrammed with a code by the processor through the receipt of the coding information by the receiver with may be transmitted from a remote location such as a central computer. Lockbox transmitters may transmit a message indicating that they have been accessed and/or emptied by a customer. In connection with receipt of that transmitted message from the locker, new lock coding information may be transmitted to the locker from remote location (e.g., central computer) so that the locker processer may program the lockbox lock with a new code for the next customer.”). Rationale to combine Crawford persists.

Yu further discloses:

• a user interface unit configured to allow a client requesting transport of the package to specify a recipient of the package and a place of pickup where pickup of the package is performed (See [0179], noting “the use of an autonomous unmanned road vehicle to transport items from a sender to a recipient. The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location.” As per [0187], “The sender makes a request for transporting one or more items from a location designated by the sender (which may be 

• a first move instruction transmission unit configured to transmit, to the autonomous mobile unit, the move instruction containing the place of pickup specified by the client as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0187], [0189], [0194] – [0195], [0202], & [0204], the unmanned vehicle “self-drives” to the recipient’s pick-up location to obtain an item to deliver.),

• a second move instruction transmission unit configured to provide the latest second lock release information generated by the update instruction unit to the recipient (See [0090] & [0141], noting the operations hub providing the access code to the recipient. (Examiner’s note: this limitation inherits the teachings of Crawford ([0016]) as explained above, in that the provided access code is a newly generated code “for the next customer.”)); 

	• transmit, to the autonomous mobile unit, the move instruction containing a place of receipt where receipt of the package is performed specified by any one of the client and the recipient as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0138], [0196] – [0197], [0203], & [0205], after the operations hub sends a command to the unmanned vehicle to make the requested delivery, the unmanned ground vehicle then travels “to the recipient's delivery destination.”)

As per Claim 8, Yu / Crawford / Wakim disclose the limitations of claim 7. Regarding the following limitation, 



Yu discloses, in [0195], determining that loading of the package into the luggage compartment has been completed when an input is received in the form of a button press on the eternal portion of the autonomous vehicle. To the extent to which Yu does not appear to explicitly disclose determining that loading of the package into the luggage compartment has been completed “when predetermined information has been input to the information input unit,” Wakim, in [0042] & esp. [0141], teaches that a control station for a mobile pickup unit comprises “the input/output devices 1418” which “may include one or more …keyboards, keypads, touchpads, scanning devices, voice or optical recognition devices, or any other devices suitable for entering or retrieving data.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “data entering device” of Wakim for the “button” of Chang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per Claim 9, Yu / Crawford / Wakim disclose the limitations of claim 7. Regarding the following limitation, Yu further discloses: 

	• wherein the control unit is configured to, when a door of the luggage compartment has been once opened and then closed, determine that loading of the package into the luggage compartment has been completed (See [0195], noting that “After loading the vehicle, the vehicle is made to proceed to the recipient's location. This may be accomplished in any suitable manner, such as closing the cargo compartment door …indicating that the item has been loaded.” Also see [0129], [0142], [0178].).

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150006005 A1) in view of Wakim et al. (US 20170330144 A1).

Regarding claim 10, Yu discloses a transport method for causing an autonomous mobile unit, the autonomous mobile unit including an electrically lockable and unlockable luggage compartment ([0090]), to transport a package, the transport method comprising:

• allowing, by one or more computers, a client requesting transport of the package by the autonomous mobile unit to specify a recipient of the package and a place of pickup where pickup of the package is performed (See [0179], noting “the use of an autonomous unmanned road vehicle to transport items from a sender to a recipient. The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location.” As per [0187], “The sender makes a request for transporting one or more items from a location designated by the sender (which may be the sender's own location or another location) to a recipient's location, i.e. delivery destination.” As per [0192], “the taxi request includes the recipient's contact information, such as phone number, messaging interface (e.g. texting app), email, etc. The taxi request can be made in any suitable manner, such as using wired or wireless communication devices (e.g. mobile phones).” Also see [0012] & [0201].),

• moving, by the one or more computers, the autonomous mobile unit to the place of pickup specified by the client (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0187], [0189], [0194] – [0195], [0202], & [0204], the unmanned vehicle “self-drives” to the recipient’s pick-up location to obtain an item to deliver.),

Regarding the following limitation, Yu discloses, in [0195], that after an item is loaded, the vehicle is made to proceed to the recipient's location once the door is closed and a button has been pressed, indicating that the item has been loaded. As per [0131], 

	• locking, by the one or more computers, the luggage compartment, when the one or more computers determines that loading of the package into the luggage compartment of the autonomous mobile unit moved to the place of pickup has been completed (See [0055] & esp. [0057], noting that once the presence of an item is detected in a compartment, the locking mechanism locks the compartment.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include locking the compartment after a package is loaded as in Wakim in the autonomous delivery system of Yu with the motivation to securely store items, as evidenced by Wakim ([0068]).

Yu further discloses:

• moving, by the one or more computers, the autonomous mobile unit of which the luggage compartment has been locked to a place of receipt where receipt of the package is performed specified by any one of the client and the recipient (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0138], [0196] – [0197], [0203], & [0205], after the operations hub sends a command to the unmanned vehicle to make the requested delivery, the unmanned ground vehicle then travels “to the recipient's delivery destination.”); and

• unlocking, by the one or more computers, the luggage compartment of the autonomous mobile unit moved to the place of receipt, when an unlock instruction has been input by the recipient (See [0090], [0109], & [0129], noting unlocking the compartment after an access code is input to the keypad.).

Claim 11, Yu / Wakim disclose the limitations of claim 10. Regarding the following limitation, Yu further discloses: 

	• wherein, locking, by the one or more computers, the luggage compartment, when the one or more computers determines that loading of the package into the luggage compartment has been completed includes determining that loading of the package into the luggage compartment has been completed when a door of the luggage compartment has been once opened and then closed (See [0195], noting that “After loading the vehicle, the vehicle is made to proceed to the recipient's location. This may be accomplished in any suitable manner, such as closing the cargo compartment door …indicating that the item has been loaded.” Also see [0129], [0142], [0178].).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150006005 A1), in view of Wakim et al. (US 20170330144 A1), in view of Kashi et al. (US 20160300187 A1).

As per Claim 12, Yu / Wakim disclose the limitations of claim 10. Regarding the following limitation, 

	• locking, by the one or more computers, the luggage compartment, when the one or more computers determines that loading of the package into the luggage compartment has been completed includes determining that loading of the package into the luggage compartment has been completed when a lock instruction has been input by the client

Yu, in [0195], discloses determining that loading of the package into the luggage compartment has been completed when an input is received in the form of a button press on the eternal portion of the autonomous vehicle. To the extent to which Yu does not appear to explicitly disclose determining wherein the input consists of a lock instruction input by the client, Kashi teaches this element in at least [0063] & [0067], noting receiving an instruction to lock a compartment from a mobile device of a user.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “lock instruction” of Kashi for the “button input” of Chang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferguson et al. (US 20190130349 A1) and Heinla (US 9741010 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRYAN J KIRK/Examiner, Art Unit 3628                         

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
March 18, 2021